In re Garriga, Troy M.; — Plaintiffs); applying for supervisory and/or remedial writ; *463Parish of Jefferson, 24th Judicial District Court, Div. “K”, No. 90-721; to the Court of Appeal, Fifth Circuit, No. 94-KH-0662.
Writ granted. Case remanded. Because the district court does have jurisdiction over relator’s motion for release of seized property regardless of the location of that property, see R.S. 40:2602(A), it is ordered to hold a hearing and rule on the merits of relator’s claim.
MARCUS, J., not on panel.